Citation Nr: 1729664	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-40 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from May 1944 to July 1946, during which he was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In his May 11, 2009 Statement In Support of Claim, the Veteran requested to withdraw from his Board hearing scheduled for May 19, 2009.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence indicates that the Veteran does not currently have an acquired psychiatric disorder, to include PTSD that is due to service or related to any in-service occurrence or event.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304(f), 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand.

The Board notes that, in regard to his claim for PTSD, the record does not indicate that a VCAA notification and assistance letter was ever sent to the Veteran.  However, the record indicates that this letter was sent to the Veteran concerning his claims for special monthly compensation and hearing loss/tinnitus on September 10, 2010 and March 13, 2003, respectively.  He has been provided additional notice in applicable rating actions and the statement of the case, and supplemental thereto.  Additionally, the Veteran has had the opportunity to present evidence and argument in support of this appeal and the record does not indicate there is outstanding evidence pertinent to this case that has not been obtained or requested.  Moreover, neither the Veteran nor his representative has raised the issue.  Therefore, it does not appear that the Veteran has been prejudiced in any way from this oversight.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Lay Evidence 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that he suffers from PTSD related to his service as an infantryman in the Second World War.  He believes that in-service stressors caused the onset of his current PTSD symptoms.  He adds that stressors included experiencing generally a fear of dying from enemy fire; specifically, being exposed to artillery fire, witnessing the deaths of members of his unit, carrying a casualty to safety, as well as listening to threats by his platoon sergeant to kill anyone who attempted to flee the front lines.  The Veteran states that due to these stressors, he has experienced recurring nightmares, social isolation, feelings of guilt, being easily startled, and a general lack of interest in activities.

An Acquired Psychiatric Condition, to Include PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.125 (a), 4.130.

The Veteran's VA service treatment records (STR) indicate that he never reported symptoms of PTSD or other psychiatric disorder, or received a diagnosis in service.  The December 1946 STR, containing the Veteran's induction examination notes from March 1944, states his psychiatric and neurological diagnoses as "normal."  His July 1946 discharge examination states the Veteran's psychiatric diagnosis as "normal."  Subsequent treatment records after discharge do not contain reports of symptoms of PTSD or other psychiatric disorder treatment.  In January 2016, the Veteran underwent an in-person examination for a VA Initial PTSD Disability Benefits Questionnaire (DBQ).  The January 2016 VA examiner concluded that the Veteran does not have a diagnosis of PTSD, based on her evaluation.  

Regarding the second element of service connection, the Veteran asserts several in-service stressors.  He has a Combat medal so there is no question as to appropriate stressor.
 
However, as stated above, there is no diagnosis of PTSD in the record and the January 2016 VA examiner did not diagnose the Veteran with this disability.  Moreover, she opined that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The January 2016 VA examiner explained that the Veteran has no history of mental health treatment or complaints during or after service to substantiate a claim for PTSD or any mental health condition.  She stated that during the examination the Veteran did not assert any current symptoms of PTSD.  She added that, although the Veteran reported nightmares after discharge from service, there are no treatment records to substantiate a diagnosis of PTSD in the past, nor is there any indication of functional impairment in the past.

The Board at this point notes that the Veteran's representative makes two assertions in his Appellate Brief.  First, the Veteran contends that, although not diagnosed with PTSD, the January 2016 VA examiner diagnosed him with major neurocognitive disorder.  He adds that his claim for service connection for PTSD is not limited to an adjudication for PTSD alone, in light of evidence of this other diagnosis of mental illness in the record which may or may not be related to service and, therefore, might provide an alternative basis for entitlement to service connection.  

The second assertion is that the January 2016 VA examiner indicated that the service-connected hearing loss is, in part, responsible for the Veteran's poor cognitive performance and resulting diagnosis of major neurocognitive disorder; consequently, that disability is proximately due to or results from hearing loss for which service connection has been granted and, therefore, is considered a part of the original condition.  See 38 C.F.R. § 3.310(a).

The Board believes that this is a misunderstanding of the findings of the January 2016 VA examiner.  In the January 2016 DBQ, the VA examiner stated that major neurocognitive disorder is the most likely diagnosis, although the etiology and severity of dementia was unclear at the time, given the lack of corroborating data (e.g. neuroimaging, lab work).  The January 2016 VA examiner, after noting that the Veteran did not exhibit or assert symptoms of PTSD, further observed that his only other complaints of fatigue and loss of motivation, she suspected, are related to cognitive decline.  This is an afterthought, rendered after dispensing with the lack of relevant findings for PTSD.   

Furthermore, the January 2016 VA examiner added that complications of overlapping medical factors, such as limited ambulation, hearing loss and blindness in particular, also contribute to the Veteran's functional impairments and "make it difficult to parse apart."  She added that the Veteran's risk factors for dementia include his advanced age and multiple vascular risk factors (diabetes mellitus, hypertension and hyperlipidemia), which point to a vascular component.
The January 2016 VA examiner's interpretation of her own findings simply indicates there may be numerous elements to the Veteran's major neurocognitive disorder and to none of which, except age, can she ascribe a prominent role.  Indeed, she emphasizes the Veteran's advanced age and multiple vascular-related conditions, both of which she characterizes as his "risk factors for dementia."

Significantly, when assessing the Veteran's performance on the cognitive screening test adapted for vision loss, she observed that, while hearing loss likely contributed to the Veteran's impaired performance, it most likely does not fully account for his difficulty on this assessment.

Additionally, at the end of her rationale for her opinion, discussed above, the January 2016 VA examiner concluded that the Veteran on testing and presentation appears to have age-related cognitive decline, which she believed likely to be mild dementia.  She further noted that the combination of cognitive and physical impairment, such as dementia, hearing loss, vision loss, and limited ambulation, are the cause of his current functional impairments.  From this, the Board interprets the January 2016 VA examiner's conclusion to be that the Veteran's cognitive impairment is not due to, a result of or aggravated by hearing loss, but that hearing loss is simply another age-related factor which impairs him, in addition to his age-related cognitive decline.  

Conclusion

The Veteran's service treatment records indicate no in-service complaints, treatment or diagnosis for PTSD or other psychiatric disorder.  After discharge from service, the record shows no reports of symptoms or treatment for PTSD.  Indeed, February 2014 treatment records at the West Los Angeles VA Medical Center, representing the Veteran's treatment between January 2011 and January 2014, indicate that in examination screenings between November 2011 and March 2012 the Veteran exhibited no symptoms of PTSD, as well as none for depression. 

Although the January 2016 VA examiner concluded that the Veteran's stressors were adequate support a diagnosis of PTSD and the Veteran's combat participation gives the presumption of the occurrence of those stressors, a diagnosis of PTSD was not supported by the findings made in his January 2016 VA examination.  Without this element, the Veteran cannot be granted service connection for PTSD.  38 C.F.R. § 4.125 (a).

The Board has considered the Veteran's lay statements and reports during examinations, as they appear throughout the record.  In particular, the Board has carefully reviewed the Veteran's statements appearing in his November 2014 Appeal to the Board Form VA 9 and his May 2014 Notice of Disagreement.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, he is not competent to diagnose or interpret accurately findings relating to his examination for PTSD, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to the clinical findings, discussed at length above, when there are contradictory statements or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and, therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no opinions in the record contrary to the findings and opinion of the January 2016 VA examiner.  She explained the reasons for her conclusions, based on accurate characterizations of the evidence of record, and her conclusions are entitled to substantial probative weight.  For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors which warrant service connection for PTSD.

The Board has considered the benefit-of-the-doubt doctrine in regard to the claim; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for an acquired psychiatric condition, to include PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


